
	
		I
		111th CONGRESS
		1st Session
		H. R. 366
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Farr (for
			 himself, Mrs. Capps,
			 Ms. Bordallo,
			 Ms. Shea-Porter,
			 Mr. McIntyre, and
			 Mr. Ehlers) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the national ocean exploration program and
		  the national undersea research program within the National Oceanic and
		  Atmospheric Administration, to direct the Administrator of the National Oceanic
		  and Atmospheric Administration to establish and maintain an undersea research
		  program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ocean Research and Exploration
			 Enhancement Act of 2009.
		IExploration
			101.PurposeThe purpose of this title is to establish
			 the national ocean exploration program and the national undersea research
			 program within the National Oceanic and Atmospheric Administration.
			102.Program
			 establishedThe Administrator
			 or the National Oceanic and Atmospheric Administration shall, in consultation
			 with the National Science Foundation and other appropriate Federal agencies,
			 establish a coordinated national ocean exploration program within the National
			 Oceanic and Atmospheric Administration that promotes collaboration with other
			 Federal ocean and undersea research and exploration programs. To the extent
			 appropriate, the Administrator shall seek to facilitate coordination of data
			 and information management systems, outreach and education programs to improve
			 public understanding of ocean and coastal resources, and development and
			 transfer of technologies to facilitate ocean and undersea research and
			 exploration.
			103.Powers and
			 duties of the Administrator
				(a)In
			 generalIn carrying out the program authorized by section 102,
			 the Administrator of the National Oceanic and Atmospheric Administration
			 shall—
					(1)conduct
			 interdisciplinary voyages or other scientific activities in conjunction with
			 other Federal agencies or academic or educational institutions, to explore and
			 survey little known areas of the marine environment, inventory, observe, and
			 assess living and nonliving marine resources, and report such findings;
					(2)give priority
			 attention to deep ocean regions, with a focus on deep water marine systems that
			 hold potential for important scientific discoveries, such as hydrothermal vent
			 communities and seamounts;
					(3)conduct scientific
			 voyages to locate, define, and document historic shipwrecks, submerged sites,
			 and other ocean exploration activities that combine archaeology and
			 oceanographic sciences;
					(4)develop and
			 implement, in consultation with the National Science Foundation, a transparent,
			 competitive process for merit-based peer-review and approval of proposals for
			 activities to be conducted under this program, taking into consideration advice
			 of the Board established under section 105;
					(5)enhance the
			 technical capability of the United States marine science community by promoting
			 the development of improved oceanographic research, communication, navigation,
			 and data collection systems, as well as underwater platforms and sensor and
			 autonomous vehicles; and
					(6)establish an ocean
			 exploration forum to encourage partnerships and promote communication among
			 experts and other stakeholders in order to enhance the scientific and technical
			 expertise and relevance of the national program.
					(b)DonationsThe
			 Administrator may accept donations of property, data, and equipment to be
			 applied for the purpose of exploring the oceans or increasing knowledge of the
			 oceans.
				104.Ocean
			 exploration and undersea research technology and infrastructure task
			 force
				(a)In
			 generalThe Administrator of the National Oceanic and Atmospheric
			 Administration, in coordination with the National Science Foundation, the
			 National Aeronautics and Space Administration, the United States Geological
			 Survey, the Department of the Navy, the Mineral Management Service, and
			 relevant governmental, non-governmental, academic, industry, and other experts,
			 shall convene an ocean exploration and undersea research technology and
			 infrastructure task force to develop and implement a strategy—
					(1)to facilitate
			 transfer of new exploration and undersea research technology to the programs
			 authorized under this Act;
					(2)to improve
			 availability of communications infrastructure, including satellite
			 capabilities, to such programs;
					(3)to develop an
			 integrated, workable, and comprehensive data management information processing
			 system that will make information on unique and significant features obtained
			 by such programs available for research and management purposes;
					(4)to conduct public
			 outreach activities that improve the public understanding of ocean science,
			 resources, and processes, in conjunction with relevant programs of the National
			 Oceanic and Atmospheric Administration, the National Science Foundation, and
			 other agencies; and
					(5)to encourage
			 cost-sharing partnerships with governmental and nongovernmental entities that
			 will assist in transferring exploration and undersea research technology and
			 technical expertise to the programs.
					(b)Budget
			 coordinationThe task force shall coordinate the development of
			 agency budgets and identify the items in their annual budget that support the
			 activities identified in the strategy developed under subsection (a).
				105.Ocean
			 Exploration Advisory Board
				(a)EstablishmentThe
			 Administrator of the National Oceanic and Atmospheric Administration shall
			 appoint an Ocean Exploration Advisory Board composed of experts in relevant
			 fields—
					(1)to
			 advise the Administrator on priority areas for survey and discovery;
					(2)to assist the
			 program in the development of a 5-year strategic plan for the fields of ocean,
			 marine, and Great Lakes science, exploration, and discovery;
					(3)to
			 annually review the quality and effectiveness of the proposal review process
			 established under section 103(a)(4); and
					(4)to provide other
			 assistance and advice as requested by the Administrator.
					(b)Federal Advisory
			 Committee ActSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.)
			 shall not apply to the Board appointed under subsection (a).
				(c)Application with
			 Outer Continental Shelf Lands ActNothing in this title
			 supersedes, or limits the authority of the Secretary of the Interior under the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
				106.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the National Oceanic and Atmospheric
			 Administration to carry out this title—
				(1)$33,550,000 for
			 fiscal year 2009;
				(2)$36,905,000 for
			 fiscal year 2010;
				(3)$40,596,000 for
			 fiscal year 2011;
				(4)$44,655,000 for
			 fiscal year 2012;
				(5)$49,121,000 for
			 fiscal year 2013;
				(6)$54,033,000 for
			 fiscal year 2014; and
				(7)$59,436,000 for
			 fiscal year 2015.
				IINOAA
			 Undersea Research Program Act of 2009
			201.Short
			 titleThis title may be cited
			 as the NOAA Undersea Research Program
			 Act of 2009.
			202.Program
			 established
				(a)In
			 generalThe Administrator of the National Oceanic and Atmospheric
			 Administration shall establish and maintain an undersea research program and
			 shall designate a Director of that program.
				(b)PurposeThe
			 purpose of the program is to increase scientific knowledge essential for the
			 informed management, use, and preservation of oceanic, marine, and coastal
			 areas and the Great Lakes.
				203.Powers of
			 program directorThe Director
			 of the program, in carrying out the program, shall—
				(1)cooperate with
			 institutions of higher education and other educational marine and ocean science
			 organizations, and shall make available undersea research facilities,
			 equipment, technologies, information, and expertise to support undersea
			 research efforts by these organizations;
				(2)enter into
			 partnerships, as appropriate and using existing authorities, with the private
			 sector to achieve the goals of the program and to promote technological
			 advancement of the marine industry; and
				(3)coordinate the
			 development of agency budgets and identify the items in their annual budget
			 that support the activities described in paragraphs (1) and (2).
				204.Administrative
			 structure
				(a)In
			 generalThe program shall be conducted through a national
			 headquarters, a network of extramural regional undersea research centers that
			 represent all relevant National Oceanic and Atmospheric Administration regions,
			 and the National Institute for Undersea Science and Technology.
				(b)DirectionThe
			 Director shall develop the overall direction of the program in coordination
			 with a Council of Center Directors comprised of the directors of the extramural
			 regional centers and the National Institute for Undersea Science and
			 Technology. The Director shall publish a draft program direction document not
			 later than 1 year after the date of enactment of this Act in the Federal
			 Register for a public comment period of not less than 120 days. The Director
			 shall publish a final program direction, including responses to the comments
			 received during the public comment period, in the Federal Register within 90
			 days after the close of the comment period. The program director shall update
			 the program direction, with opportunity for public comment, at least every 5
			 years.
				205.Research,
			 exploration, education, and technology programs
				(a)In
			 generalThe following research, exploration, education, and
			 technology programs shall be conducted through the network of regional centers
			 and the National Institute for Undersea Science and Technology:
					(1)Core research and
			 exploration based on national and regional undersea research priorities.
					(2)Advanced undersea
			 technology development to support the National Oceanic and Atmospheric
			 Administration's research mission and programs.
					(3)Undersea
			 science-based education and outreach programs to enrich ocean science education
			 and public awareness of the oceans and Great Lakes.
					(4)Development,
			 testing, and transition of advanced undersea technology associated with ocean
			 observatories, submersibles, advanced diving technologies, remotely operated
			 vehicles, autonomous underwater vehicles, and new sampling and sensing
			 technologies.
					(5)Discovery, study,
			 and development of natural resources and products from ocean, coastal, and
			 aquatic systems.
					(b)OperationsThe
			 Director of the program, through operation of the extramural regional centers
			 and the National Institute for Undersea Science and Technology, shall leverage
			 partnerships and cooperative research with academia and private
			 industry.
				206.Competitiveness
				(a)Discretionary
			 fundThe Program shall allocate no more than 10 percent of its
			 annual budget to a discretionary fund that may be used only for program
			 administration and priority undersea research projects identified by the
			 Director but not covered by funding available from centers.
				(b)Competitive
			 selectionThe Administrator shall conduct an initial competition
			 to select the regional centers that will participate in the program 90 days
			 after the publication of the final program direction under section 204 and
			 every 5 years thereafter. Funding for projects conducted through the regional
			 centers shall be awarded through a competitive, merit-reviewed process on the
			 basis of their relevance to the goals of the program and their technical
			 feasibility.
				207.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the National Oceanic and Atmospheric
			 Administration—
				(1)for fiscal year
			 2009—
					(A)$13,750,000 for
			 the regional centers, of which 50 percent shall be for West Coast regional
			 centers and 50 percent shall be for East Coast regional centers; and
					(B)$5,500,000 for the
			 National Technology Institute;
					(2)for fiscal year
			 2010—
					(A)$15,125,000 for
			 the regional centers, of which 50 percent shall be for West Coast regional
			 centers and 50 percent shall be for East Coast regional centers; and
					(B)$6,050,000 for the
			 National Technology Institute;
					(3)for fiscal year
			 2011—
					(A)$16,638,000 for
			 the regional centers, of which 50 percent shall be for West Coast regional
			 centers and 50 percent shall be for East Coast regional centers; and
					(B)$6,655,000 for the
			 National Technology Institute;
					(4)for fiscal year
			 2012—
					(A)$18,301,000 for
			 the regional centers, of which 50 percent shall be for West Coast regional
			 centers and 50 percent shall be for East Coast regional centers; and
					(B)$7,321,000 for the
			 National Technology Institute;
					(5)for fiscal year
			 2013—
					(A)$20,131,000 for
			 the regional centers, of which 50 percent shall be for West Coast regional
			 centers and 50 percent shall be for East Coast regional centers; and
					(B)$8,053,000 for the
			 National Technology Institute;
					(6)for fiscal year
			 2014—
					(A)$22,145,000 for
			 the regional centers, of which 50 percent shall be for West Coast regional
			 centers and 50 percent shall be for East Coast regional centers; and
					(B)$8,859,000 for the
			 National Technology Institute; and
					(7)for fiscal year
			 2015—
					(A)$24,359,000 for the
			 regional centers, of which 50 percent shall be for West Coast regional centers
			 and 50 percent shall be for East Coast regional centers; and
					(B)$9,744,000 for the
			 National Technology Institute.
					
